Citation Nr: 1505929	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  09-02 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1997 to October 2001.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A hearing before the undersigned Veterans Law Judge was held at the RO in March 2010.  The hearing transcript has been associated with the claims file.

In May 2010, the Board remanded the issue on appeal for additional development. Unfortunately, there has not been substantial compliance with each of the mandates of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is needed to decide the Veteran's claim.  The record includes post-service treatment records for gastrointestinal problems beginning in 2003.  The Veteran has alleged that his condition began while serving in the Persian Gulf region.  The Board notes that the Veteran had service in the Arabian Sea aboard a Navy ship.  He has asserted that he experienced gastrointestinal problem while aboard the ship at that time.

The Veteran has alternatively argued that he had gastrointestinal problems prior to service.  There were no preexisting conditions noted upon entry into service; the Veteran is presumed to have been sound upon entry and then the burden falls on the government to rebut the presumption of soundness.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Rebutting the presumption of soundness requires that VA show by clear and unmistakable evidence that (1) the Veteran's disability existed prior to service and (2) that the preexisting disability was not aggravated during service.  A medical opinion is needed.  38 C.F.R. § 3.159(c)(4).

The Veteran has undergone several examinations.  In July 2008, the VA examiner noted that it "is clear that [the Veteran] has some type of gastrointestinal disorder" but there was no clear diagnosis or opinion on etiology provided.  After the Board remanded the matter in May 2010, the Veteran underwent another examination in March 2012.  The examiner noted that the "nature and etiology of the Veteran's [gastrointestinal] condition has [not] yet been discovered."  The examiner noted that a "capsule endoscopy" has not been done.  The examiner also noted that the Veteran's last gastrointestinal "workup" showed negative results for chronic diarrhea and other conditions.  The examiner also noted that the Veteran was "noncompliant with the reported regimen for Crohn's [disease] in fear of reported side effects."  The Veteran also underwent a Gulf War general medical examination in May 2012.  The examiner noted the Veteran's reported complaints of having suffered gastrointestinal problems during service and noted post-service treatment records but did not provide any opinion on etiology.

Neither examiner answered the specific questions posed by the Board with regard to whether the Veteran had a condition the existed prior to service and if so, whether that condition was aggravated by service.  Thus, another examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and likely etiology of his gastrointestinal complaints.  The claims file must be reviewed by the VA examiner prior to issuance of the requested medical opinion.  All necessary tests should be conducted and all clinical findings reported in detail.  The Veteran is advised that his cooperation is essential.  The examiner should answer the following questions: 

(a)  Diagnose any and all current gastrointestinal disorders.  The examiner should comment on the Veteran's treatment of gastrointestinal problems since 2003 and the Veteran's complaints of having Crohn's disease and irritable bowel syndrome.

(b) If the Veteran's gastrointestinal condition are associated with a known clinical diagnosis, for each diagnosed disorder address the following questions:

(i) Does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran had a gastrointestinal disorder that existed prior to his military service? 

(ii) If the answer to (i) is yes, does the evidence clearly and unmistakably show (i.e., it is undebatable) that the preexisting condition was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(iii) If the answer to either (i) or (ii) is no, is it at least as likely as not that the gastrointestinal disorder had its onset in service?

(c) If the Veteran's gastrointestinal condition cannot be associated with a known clinical diagnosis, the examiner should describe pertinent objective findings related to such symptomatology and explain why it cannot be attributed to a known diagnosis.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Thereafter, readjudicate the appellant's claim.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




